Citation Nr: 1243472	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  05-18 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy, to include consideration of whether a separate compensable evaluation is warranted prior to April 17, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to August 1972, February 1991 to April 1991, and April 1996 to July 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2003 by a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2010, a Board videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

In September 2010, the Board remanded the issue of entitlement to an increased initial rating for a lumbar spine disability for a new examination after the Veteran reported a worsening of limitation of motion in his low back.  In September 2011, the RO granted service connection for left lower extremity radiculopathy with an evaluation of 10 percent, effective April 17, 2009.  The RO noted that the grant of service connection was an inferred issue that was intertwined with the Veteran's claim for increased evaluation for the lumbar spine disability.  As such, in August 2012, the Board accepted jurisdiction over issue of entitlement to an increased initial rating for left lower extremity radiculopathy, to include consideration of whether a separate compensable evaluation is warranted prior to April 17, 2009, and remanded the claim for additional development.

In September 2012, subsequent to the most recent adjudication of the Veteran's claim by the Agency of Original Jurisdiction (AOJ) in the August 2012 supplemental statement of the case, the Veteran submitted additional evidence in support of his claim.  In November 2012, a waiver of consideration of that additional evidence by the Agency of Original Jurisdiction (AOJ) was received.

Next, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due to his left lower extremity radiculopathy.  No such assertion has been made.  Rather, the evidence indicates that the Veteran continues to be self-employed in the field of computers.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

As a final preliminary matter, the Veteran has again raised the issue of entitlement to an earlier effective date for the grant of service connection for the lumbar spine disability.  See Board hearing transcript, p. 13.  As the matter was last adjudicated in August 2006 and was not the subject of a notice of disagreement, the Board referred it to the RO in its August 2012 decision.  In addition, during the RO hearing in November 2005 and in a statement of the representative dated in that same month, it appears that the issue of service connection for dizziness, vertigo and vascular disturbance as secondary to the cervical spine disability was raised.  It does not yet appear that any action has been taken on these matters.  Therefore, the issues are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Since November 22, 2002, the effective date of service connection for a lumbar spine disability, the preponderance of the evidence shows that the Veteran's left lower extremity neurological symptoms are associated with his service-connected lumbar spine disorder. 

2.  Since November 22, 2002, the Veteran's left lower extremity radiculopathy has resulted in moderate incomplete paralysis manifested by pain, numbness, and weakness. 



CONCLUSION OF LAW

From November 22, 2002, the effective date of service connection for a lumbar spine disability, the criteria for a separate rating of 20 percent, but not higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Veteran's claim on appeal arises from his disagreement with the initial disability rating assigned following a grant of service connection for a lumbar spine disability.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  In this case, there have been no allegations of prejudice or defective notice, and that burden has not been met.

Moreover, the Veteran was notified of how to substantiate his claim of service connection in a letter dated in May 2003.  That letter also informed him of the allocation of responsibilities between himself and VA.  

In any event, here, the Veteran is challenging the initial rating assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the August 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim herein decided.  The Board acknowledges that in its prior remand, it requested that the AOJ obtain an April 2009 EMG report.  However, upon further review, it appears that the request should have been for an April 2004 EMG report.  See the April 2004 VA examination report.  Nevertheless, that April 2004 EMG report was submitted by the Veteran in September 2012 and is now of record.  

Thus, the Board finds that VA has satisfied the duty to assist provisions of law and that there has been substantial compliance with the Board's remand directives.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Increased Rating

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2012).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7  (2012).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The words slight, moderate, and severe, as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2012).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012). 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589   (1991).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2012).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a  (2012).  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2012).  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2012). 

Here, the Veteran was initially granted service connection for a lumbar spine disability effective November 22, 2002, the date of receipt of the Veteran's claim for service connection.  He appealed the initial rating assigned for his lumbar spine disability.  In September 2011, the RO granted a separate 10 percent disability rating for left lower extremity radiculopathy effective April 17, 2009, under Diagnostic Code 8520 pertaining to paralysis of the sciatic nerve.  

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a , Diagnostic Code 8520 (2012). 

Initially, the Board finds that the Veteran is entitled to a separate rating for radiculopathy of the left lower extremity effective November 22, 2002, the date of receipt of his claim for service connection for a lumbar spine disability.  Evidence shows that, at the time the Veteran filed his claim for service connection, he suffered from radiculopathy of the left lower extremity associated with his lumbar spine disorder.  Medical records dated as early as August 1982 show complaints of left leg numbness and pain related to a 1969 low back injury.  An April 1985 computed tomography scan revealed an L4-5 disc herniation extending slightly more towards the left side than the right, which appeared large enough to potentially cause pressure on the S1 nerve roots.  Thereafter, a May 1990 private medical record shows a diagnosis of sciatica and a June 1990 medical record shows treatment for L4-5 left radiculitis.  More proximate to the Veteran's November 2002 claim, April 1998 and May 1998 VA treatment notes indicate complaints of chronic low back pain with radicular symptomatology, including radiation of pain to the left foot, as well as muscle spasms and numbness in the left foot.  Additionally, on October 2002 private neurological examination, despite a lack of complaints relating to the left lower extremity at that time, the Veteran was noted to have diminished reflexes of the bilateral ankles.  Similarly, in November 2002, just prior to receipt of the Veteran's claim, a private neurologic examination revealed diminished sensation to pinprick over the left dorsum of the foot, though vibration and position sensation was normal.  Therefore, though confirmation by nerve conduction study was not shown at that time, the Board resolves doubt in the Veteran's favor and finds that left lower extremity radiculopathy associated with a lumbar spine disability was shown at the time service connection for the lumbar spine disability was established in November 2002.

Thereafter, the Veteran was afforded a June 2003 VA examination for his lumbar spine, during which he reported pain on the left side of his low back with radiation to his left buttock.  His symptoms occurred at least once per week and lasted all day.  When the pain occurs, he reported difficulty driving long distances or moving fast.  Neurologic examination of the lower extremities was normal.  Nevertheless, the examiner diagnosed chronic lumbosacral syndrome with left sciatica.  Also in June 2003, the Veteran received private neurological treatment for a work-related neck injury.  During that visit, he reported left foot numbness and pain down his left leg relating to his low back injury in service.  Physical examination revealed some diminished reflexes in the left lower extremity, as well as some decreased pinprick and light touch sensation on the left foot.  However, position sense, vibration sense, and gait were all normal 

On follow-up VA examination in April 2004, the Veteran continued to report mild low back discomfort with radiating pain down his left leg and left foot numbness.  His symptoms were periodically exacerbated with lifting, bending at times, but specifically with driving and standing for long periods of time.  He reported that he was able to walk one-quarter of a mile with exacerbation of pain in his lower extremities and back.  Physical examination at that time revealed normal deep tendon reflexes in the lower extremities and normal motor strength of 5/5, except for the left foot, which the Veteran was unable to keep in dorsiflexion with pressure.  However, he was able to walk on his heels and toes without any difficulty and gait was otherwise normal.  There was also mildly decreased sensation in the lateral left thigh and left foot.  An April 2004 nerve conduction study ordered in conjunction with the examination was found to be consistent with the clinical impression of lumbar radiculopathy.  The examiner diagnosed discogenic low back pain with sciatica symptoms.

In support of his claim for an increased rating for his lumbar spine, the Veteran testified before a Decision Review Officer in November 2005.  He reported an incident where he was standing in a store and he felt tingling down his leg and into his foot.  His foot then went numb and he almost could not walk out of the store.  He also indicated that he currently had constant pain in his sciatic nerve.  He reported that his left leg sciatic symptoms, as well as his neck problems, interfered with his driving and his ability to stand, sit, turn fast, and pick up things.  He also described a spasm or twinge feeling in his lower extremity.  He testified that his lower extremity symptoms impeded his walking because his leg or foot felt like it is asleep.  He also indicated problems with standing for periods of time, which was required with his work.  

VA medical records dated from February 2007 to February 2009 show periodic treatment for low back problems and left lower extremity symptoms.  In February 2007, the Veteran reported numbness and weakness in the lateral side of his left foot.  He was working at Home Depot and occasionally had to lift heavy objects.  Physical examination revealed some lumbar spine tenderness, however the Veteran exhibited a normal gait, full strength in the lower extremities, and intact sensation to soft touch.  There was some decreased pinprick sensation on the lateral side of the left foot.  In May 2007, the Veteran complained of back pain radiating to the bilateral lower extremities.  Physical examination at that time revealed full motor strength throughout, normal and symmetrical reflexes throughout, sensation intact to light touch and pinprick, and normal coordination and gait.  The Veteran was seen again in May 2008 for complaints related to his cervical spine and lumbar spine.  There was normal muscle tone and bulk throughout on physical examination, and reflexes were normal and symmetrical.  Coordination, gait, and station were also normal except the Veteran slightly favored his left leg.  Additionally, the Veteran gave way on muscle strength testing in his left leg and reported decreased sensation to pinprick all over the left side of his leg.  Thereafter, the Veteran underwent VA physical therapy for his cervical spine and lumbar spine symptoms.  During August 2008 neurological treatment, there was further giveaway weakness in the proximal left lower extremity secondary to pain the back.  Nevertheless, sensory was intact, coordination and gait were normal, and reflexes were symmetric except for right ankle reflex, which was minimal.  In December 2008, the Veteran was found to be neurologically intact.   In February 2009, the Veteran was seen by VA neurology and reported that the only thing relieving the pain in his low back and upper back was private physical therapy. 

During VA examination in April 2009, the Veteran reported symptoms of low back pain with radiation to the left hip and left lower extremity to the toes.  He did not take any pain medication.  He also reported flare-ups of his left-sided sciatic radiation, which occurred twice a day and during which time his pain rated as a 10/10.  He reported that his pain was particularly increased within 30 minutes of sitting or driving in a particular position.  However, a change of posture and rest relieved the pain.  He did not report any other sensory abnormalities.  On neurologic examination, bilateral knee and ankle reflexes were present, and bilateral plantars were downgoing.  There was no sensory, motor, or autonomic dysfunction noted, and muscle strength was normal, with muscle power grade of 5.  There was no neurological deficit noted in the dermatomal segment from L1 to S3.  In responding to specific requests, the examiner noted that there was no sensory or motor abnormality, nor was there objective evidence of nerve deficit.  Peripheral nerve examination at that time was unremarkable.

In June 2010, the Veteran testified before the Board regarding his low back disability.  He stated that he was taking muscle relaxants for his low back.  He reported an incident during which he was out in his front yard to water some flowers when his sciatica started bothering him and he had to lift his leg with his hands and move it so that he could go over and sit down on the front porch.  He stated that his leg basically locked up.  He further reported daily pain down the left leg to the ankle and daily use of a cane.  He described his left leg pain as like a toothache; the nerve felt like it was pulsating and then when the disc hit the nerve, there was a burning sensation all the way down to his ankle.  The pain was reported as excruciating until he relieves pressure from the disc.  When it gets to that point, he testified that he cannot move his leg and has to manually lift it and move it to sit down and relax.  Regarding occupational functioning, the Veteran was self-employed in the field of computers.  He did not have to lift anything and customers came to his house.  He formerly worked at Home Depot but had to leave because of the type of work, which involved eight hour days of standing for periods of time on concrete floors.  He also reported some prior work teaching homeless veterans to use computers, but had to stop that due to the standing required.

Also in June 2010 and July 2010, the Veteran underwent additional private imaging of his lumbar spine, which showed multilevel degenerative disc disease and central canal and neural canal stenosis, and physical therapy for his cervical spine and lumbar spine disabilities.

The Veteran was afforded an additional VA examination in November 2010 during which he reported lower back pain that radiated down the left leg to the foot.  He also reported symptoms of numbness, tingling, and weakness.  On review of systems, the Veteran reported numbness, paresthesias, leg or foot weakness, falls, and unsteadiness.  The Veteran reported use of  cane and stated that he is unable to walk more than a few yards.  Neurologic examination revealed normal reflexes.  Sensory examination showed normal vibration and position sense, but some decreased sensation to pinprick and light touch in a pattern that followed no specific dermatomal distribution.  There were no dysesthesias.  Motor examination revealed active movement against gravity (3/5) throughout, bilaterally, and the examiner noted diffuse generalized give away weakness and weakness with poor effort upon testing.  Muscle tone was normal, although there was some muscle atrophy to the right calf from a reported history of a prior right leg injury with an altered gait pattern and nerve damage.  Laseagues sign was negative.  Regarding other significant findings, the examiner noted that Wadell testing was positive for increased pain behavior, diffuse weakness with poor effort during strength testing, and diffuse sensory loss following no specific dermatomal distribution.  The examiner diagnosed lumbar degenerative disc disease with mild disc protrusion at L4-5 level with moderately severe spinal stenosis due to disc bulge at L3-4 level.  The examiner noted associated problems to be low back pain, and indicated potential problems with lifting, carrying, and repeated bending or stooping.  However, the examiner found that the Veteran's work in computers was appropriate vocation, as it is a sedentary job, as long as the Veteran could take intermittent breaks and change positions.  The Veteran reported no time lost from work during the past 12-month period due to his disability.

VA treatment notes dated in January 2011 show complaints of low back pain radiating to the left lower extremity, as well as tingling, numbness, and some weakness.  The VA provider noted "4/5 power of the left upper/left lower extremities." 

In September 2011, a VA examiner stated that the Veteran had lumbar radiculopathy as evidenced by MRI and CT scan imaging showing disc bulges and spinal stenosis, as well as decreased motor strength of the left knee extensors, decreased left knee flexion, and decreased sensation of the medial aspect of the left calf and of the web space between the first and second toes.

VA medical records dated in September 2011 and January 2012 show complaints of neck pain, left leg shooting pain, and numbness in the left small toe.  The Veteran reported that he had been taking Advil but that it was not helping.  He further indicated that standing or sitting for prolonged periods increased his discomfort.

Thereafter, in February 2012, the Veteran underwent further VA examination.  He again reported left leg pain radiating down to his left foot.  Muscle strength testing of the left lower extremity revealed normal strength with hip flexion (5/5), and active movement against some resistance (4/5) with knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  There was no muscle atrophy.  Deep tendon reflexes of left knee and left ankle were normal.  Sensory examination revealed normal light touch sensation to the left thigh and decreased sensation of the left lower leg/ankle and foot/toes.  Straight leg raising was positive, and the examiner found the Veteran to have radiculopathy symptoms.  Specifically, the examiner noted severe constant pain, moderate intermittent pain, mild paresthesias or dysesthesias, and mild numbness affecting the left lower extremity, with involvement of the sciatic nerve.  Overall, the examiner found the Veteran's left-sided radiculopathy to be moderate in nature.  No other neurological abnormalities were noted.

From the evidence above, the Board finds that for the entire period on appeal, from November 22, 2002, to the present, the evidence shows that the Veteran's left lower extremity radiculopathy was manifested by symptoms of pain, numbness, and weakness that were moderate in nature.  Sensory examination during that period revealed some decreased sensation to pinprick and light touch, and on occasion, diminished reflexes.  Additionally, the Veteran exhibited varying degrees of weakness in the left lower extremity on VA examinations in April 2004, November 2010, September 2011, and February 2012, and on VA physical examination in May 2008, August 2008, and January 2011.  Further, the Veteran has indicated that his left lower extremity radiculopathy has impaired his ability to stand and drive for long periods of time.  Most significantly, the February 2012 VA examiner found the Veteran's symptoms to be moderate in severity, and the Board observes that the clinical findings on the February 2012 VA examination are not inconsistent with the overall clinical picture shown by the other evidence of record since the effective date of service connection.   

However, the Board further finds that at no time from November 22, 2002, to the present has the Veteran's left lower extremity radiculopathy more nearly approximated the criteria for a 40 percent disability rating or higher schedular rating because moderately severe incomplete paralysis of the left lower extremity is not shown.  While some decreased sensation was shown to pinprick and light touch throughout that period, vibration sense and position sense were normal.  Further, with the exception of October 2002 and June 2003 private treatment, the record shows normal reflexes throughout the relevant period.  While decrease in motor strength was frequently noted on examination, strength was graded as no less than 3/5, and the Veteran's left lower extremity was also occasionally found to be with full strength.  Moreover, there were no abnormalities in muscle tone or bulk noted in the left extremity throughout the period on appeal, and even on occasion when decreased motor strength was noted in the left foot only, the Veteran was still able to walk on his heels and toes without any difficulty.  The Board also finds it significant that the Veteran was noted to have normal coordination, station, and with one exception, gait.  Further, the Board finds it significant that on June 2003 and April 2009 VA examinations, neurological examination was essentially unremarkable.  The Board finds that the foregoing findings are consistent with a 20 percent disability rating and, absent evidence of more severely impaired reflexes, sensation and motor strength, do not support a finding of moderately severe or severe disability.  Thus, the Board concludes that, for the entire period on appeal, the symptoms and manifestations of the Veteran's left lower extremity radiculopathy most nearly approximated a 20 percent disability rating, and no higher, under Diagnostic Code 8520.  There are no distinct periods of time when the criteria for a higher rating are approximated.  38 C.F.R. § 4.124(a), Diagnostic Code 8520 (2012).  

The Board has considered the Veteran's statements regarding symptomatology associated with the radiculopathy of the left lower extremity.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify). 

In this case, the Veteran is competent to report symptoms because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Highly probative and competent evidence concerning the nature and extent of the Veteran's left lower extremity radiculopathy has also been provided by the medical personnel who have examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the examinations.  The medical findings as provided in the examination reports directly address the criteria under which disability due to radiculopathy of the lower extremities is rated.  The examination reports are adequate as they were based on physical examinations of the Veteran and as sufficient information was provided so the Board's determination is an informed one.  However, the findings of the examinations do not support the assignment of any higher or separate ratings than those assigned.  The Board finds those examination findings to be highly persuasive and probative.

Therefore, while the Board has considered the Veteran's reported symptomatology and has found that the evidence supports an increased 20 percent rating, the Board finds the examination reports to be entitled to great probative weight as they report the level of disability based on several different types of tests.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).  In sum, the disability picture as a whole, taking into consideration both the medical evidence as well as the Veteran's reported symptoms and the severity thereof, warrants a higher evaluation of 20 percent.  However, the criteria for a disability rating greater than 20 percent at any time during the period on appeal are not met.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2012).

The Court of Appeals for Veterans Claims has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected left lower extremity radiculopathy reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  Accordingly, as the Veteran's signs and symptoms, including pain, weakness, numbness, decreased sensation and decreased reflexes, were fully considered above in determining whether an increased rating is warranted, an exceptional disability picture is not shown.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, the Board finds that referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1)  (2012).
 
	(CONTINUED ON NEXT PAGE)



ORDER

A rating of 20 percent, but not higher, for left lower extremity radiculopathy is granted from November 22, 2002, the effective date of service connection for a lumbar spine disability.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


